Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150834                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  LINDITA PIRGU, Guardian and Conservator of                                                                         Justices
  the Estate of FERIDON PIRGU, a Legally
  Incapacitated Person,
                 Plaintiff-Appellant,
  v                                                                SC: 150834
                                                                   COA: 314523
                                                                   Oakland CC: 2011-119378-NI
  UNITED SERVICES AUTOMOBILE
  ASSOCIATION, d/b/a USAA INSURANCE
  AGENCY, INC.,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 16, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether: (1) the determination of reasonable attorney fees under MCL
  500.3148(1) is governed by Smith v Khouri, 481 Mich 519 (2008), and/or Wood v DAIIE,
  413 Mich 573 (1982), and (2) the Oakland Circuit Court abused its discretion in
  calculating the attorney fees due the plaintiff. The parties should not submit mere
  restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2015
           s0630
                                                                              Clerk